Citation Nr: 1605398	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include due to Agent Orange/herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2013 rating decision of the VA Regional Office in Detroit, Michigan, that in pertinent part, denied entitlement to service connection for ischemic heart disease, to include due to Agent Orange/herbicide exposure.

The Veteran was afforded a videoconference hearing at the RO in October 2015 before the undersigned sitting at Washington, DC.  The transcript is of record.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran served in Thailand with military occupational specialties of weapons mechanic and weapons maintenance technician.

3.  The Veteran's duties in Thailand do not permit VA to presume that he was exposed to herbicides to include Agent Orange. 

4.  Ischemic heart disease was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.



CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed ischemic heart disease as the result of exposure to Agent Orange/herbicides in Thailand and that service connection is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5102 and 5103A have been met in this instance.  There is no issue as to providing the Veteran an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim of entitlement to service connection for ischemic heart disease.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to make a decision on a claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  The Veteran has not been afforded a VA examination in this matter because the Board finds that the requirements for an examination are not met in this instance.  This is because the issue under consideration primarily involved the question of whether the appellant has the requisite circumstances of service to support a relationship between the claimed disability and service that will be discussed below.  As such, the Board finds that the evidence on file is adequate to render a decision on the claim, and that a VA examination is unnecessary.  As such, the claim of entitlement to service connection for ischemic heart disease is ready to be considered on the merits.

Pertinent Law and regulations.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306.

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and heart disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease. 38 C.F.R. § 3.309(e).

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for ischemic heart disease to a Vietnam-era veteran who served in Thailand at certain designated bases whose duties regularly placed him or her on or near the perimeter of the base where Agent Orange was sprayed. VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. 

Factual Background

The Veteran's personnel records reflect military occupational specialties of weapons mechanic and weapons maintenance technician.  He performed these duties while stationed at Takhli and Korat Royal Thai Air Force Bases between September 1970 and September 1971 and Ubon Airfield from July 1973 to July 1974.  Military personnel records show that his duties at Korat were to inspect, modify, troubleshoot and repair the F-105 gunnery system and service with 20mm ammunition.  He provided similar support for the F-4E nose gun system.  At Ubon Thailand, the appellant supervised and controlled gun maintenance technicians in performing all established inspections, ammunitions loading, F-4 boresights, and maintenance operations on the SUU-23/A gun pod.  He established workload priorities for the gun pod maintenance and associated ground support equipment, completed quality assurance/control inspection, conducted and monitored the explosive safety and on-the-job training programs.  None of this evidence shows that the appellant performed duties that would have regularly placed him on the perimeter of an air base in Thailand.

The Veteran's service treatment records do not refer to any treatment or a diagnosis involving the heart.  On examination in March 1975 for separation from service, the heart was evaluated as normal and no pertinent defects were recorded.

Post service VA outpatient clinic notes dated in 2005 indicate that the appellant had recently been diagnosed with coronary artery disease with stent placement at Mercy Hospital in October of that year.  Prior VA outpatient records indicate that he had been a long time smoker.  Continuing smoking cessation counseling was offered.  

A claim of entitlement to service connection for ischemic heart disease was received in March 2012.

In September 2013, the RO issued a Formal Finding of Unavailability Memorandum concluding that there was a lack of information required to corroborate the Veteran's contention that he was exposed to herbicides in Thailand.

A VA Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era was placed in the Veteran's claims folder.  This memorandum shows that the Department of Defense' list of facilities indicated that only limited testing of tactical herbicides was conducted in Thailand from April 2 to September 8, 1964 at the Pranburi Military Association associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The location was noted to be "not near any U.S. military installation or Royal Thai Air Force Base."  The memorandum notes that VA received a letter from the Department of the Air Force which indicates that there were no records of tactical herbicide storage or use in Thailand.  

It was also reported that there was a record of seventeen insecticide missions which involved the spraying of Malathion insecticide to control malaria carrying insects in Thailand on limited dates in 1963 and 1966.  The memorandum indicated that those facts were not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  The memorandum also stated that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters and if a veteran's military occupational specialty included contact with base perimeters there was a greater likelihood of exposure.  The military occupational specialties cited in this regard included security police and especially dog handlers.  The appellant did not serve in either specialty.

The claims file also contains United States Department of Veterans Affairs white paper guidance stating in effect that only the following veterans may have been exposed to Agent Orange at Royal Thai Air Force Bases: veterans stationed near the perimeter anytime between February 28, 1961 and May 7, 1975, U.S. Army Veterans who provided perimeter security during that time frame, and U.S. Army veterans who were stationed at small Thailand army installations anytime during those dates.  However, the Army Veteran must have been a member of a military police unit or was assigned to a military police occupational specialty that placed him/her at or near the base perimeter.  

The Veteran testified on personal hearing in October 2015 that while stationed at Korat, the perimeter road was only 50 to 60 feet from his hooch and that he walked the perimeter daily to wherever he wanted to go, including the hooch bar, the noncommissioned officers club, the main gate to the local downtown.  He stated that there were similar circumstances at Takhli air base.  The appellant asserted that he lived in the barracks at Ubon which were right next to the perimeter.  In support of his claim, the Veteran offered a copy of a newspaper article of a Veteran who sought and obtained VA benefits based on service in Thailand, and copies photographs depicting scenes from his time in Thailand.

Legal Analysis

At the outset, the Board points out that the Veteran does not contend that he had any service in Vietnam and no such service is shown.  Therefore, he is not presumed to have been exposed to an herbicide due to service in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  As such, entitlement to service connection for ischemic heart disease may not be established based on presumed exposure to herbicides resulting from service in Vietnam.  The Board also notes that the diagnosis of coronary artery disease was not demonstrated until 2005, three decades after discharge from active duty.  Accordingly, service connection may not be granted on a presumptive basis as the disease was not shown within one year of discharge from active duty.  See 38 C.F.R. § 3.307; 3.309.

Moreover, the Veteran does not assert that ischemic heart disease is of service onset.  He alleges exposure to herbicides based on his being stationed at three air bases in Thailand.  In this regard, the Board points out that the appellant has not argued, nor does the evidence support a finding that he was involved in perimeter security duty or that he was assigned to a military police unit. 

The Board thus finds that the evidence presented in support of claim preponderates against establishing that the Veteran was exposed to Agent Orange during his service in Thailand.  To the extent that he testified that he was within 50 or 60 feet of the perimeter while working as a weapons maintenance mechanic, it cannot be substantiated that he was in physical contact with the perimeter, or that he was in sufficiently close and unprotected proximity to it. See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence shows that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases.  The Veteran's description of his duties and the official duty record, as well as his statement of living and operating in proximity to the perimeter do not corroborate his assertion that he was in regular contact with the base perimeters.  None of his service or personnel records places him on or near the perimeter of the base.  There is no corroboration that the facility where he performed his duties was adjacent to the perimeter.  As such, the Board cannot concede exposure to herbicides/Agent Orange for duty at Korat, Takhli or Ubon, Thailand air bases as a weapons mechanic or weapons maintenance specialist.  

Although the Veteran indeed had service in Thailand, the available evidence denotes limited circumstances where herbicides were used in that country.  It appears that few service members were routinely exposed to those areas for which exposure to Agent Orange may be conceded.  The Board considered the newspaper account submitted in support of the claim of a service member who served in Thailand and who was successful in his quest for VA benefits, however, it may not be applied to the instant case because the circumstances of that Veteran's service are not provided and are unknown.  Therefore, given the foregoing, the Board finds that the evidence as a whole outweighs the Veteran's contentions and testimony to the effect that ischemic heart disease was caused by exposure to herbicides in service.

In reaching this decision the Board does not question the credibility of the appellant.  However, the pertinent provisions allowing a presumption of inservice exposure to Agent Orange and other herbicides in Thailand are limited to specific military specialties, namely service as a security policeman, security patrol dog handler, or a member of a security police squadron.  The appellant did not serve in these specialties.  

Thus the question to be answered is did the appellant's self-reported, undocumented, and uncorroborated report of exposure to herbicides on the perimeter equate to the exposure that personnel in the foregoing jobs experienced.  The answer to that question is no.  First because there is no evidence corroborating the claim.  Second, because unlike security policeman, security patrol dog handler, or a member of a security police squadron there is no evidence that the appellant's duties as a weapons mechanic and weapons maintenance technician involved the repeated, multiple times each day, exposure to fence line duty that the security occupations required.  As such, the claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved in the Veteran's favor and service connection for ischemic heart disease, to include as due to Agent Orange exposure, is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49.


ORDER

Entitlement to service connection for ischemic heart disease is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


